ON MOTION NOR REHEARING.
In the motion for a rehearing attention is called to the decisions in Smith v. Smith, 106 Ga. 303 (31 S. E. 762); s. c. 112 Ga. 351 (37 S. E. 407). It is contended that if these two decisions are given due weight as precedents, a different result should be reached in the present case. The first of these decisions contains .a: quota*170tion from the opinion in Calhoun v. Calhoun, 81 Ga. 91 (6 S. E. 913), as follows: “We think the proper rule of law in regard to the admissibility of secondary evidence is, not only that the plaintiff must show the existence of the deed, but that he must show that it was properly executed. It is possible that the deed may have been written and signed by the grantor, and yet may never have been executed according to law.” In Smith v. Smith, supra, the court repeated the statement as to the necessity of showing that the alleged lost deed was properly executed, and further held that evidence showing merely that the instrument “was signed by the alleged maker thereof, with no proof of delivery, is not sufficient to authorize the introduction of secondary evidence of the contents of the instrument.” This latter ruling was correct, because delivery would be necessary to make the deed effective. There was no evidence in Calhoun v. Calhoun, supra, to show that the deed there in question was ever executed in any manner by the alleged grantor, and the same is true of each record in Smith v. Smith, supra. Accordingly, the language in each of these decisions as to the necessity of proving that the deed was “properly executed” or was executed “ according to law” should be construed as referring to execution only in such manner as to give the instrument force as a deed of conveyance by the alleged grantor. A mere informality in regard to attestation does not invalidate a deed as between the parties. Attestation “ according to law” may be necessary in order to entitle a deed to record, but such an instrument may be valid between the parties, without witnesses. King v. Sears, 91 Ga. 577 (3) (18 S. E. 830); Howard v. Russell, 104 Ga. 230 (30 S. E. 802). So, in a ease like the present, where the witnesses, if any, are unknown, it would not be necessary to prove that the alleged lost original was executed with any particular formality, in order to admit secondary evidence of its contents. Cf. Code, §§ 38-203, 38-212, 38-214, 38-707. As further authority for the proposition that the existence and genuineness of a deed may be proved by circumstantial evidence, see Payne v. Ormond, 44 Ga. 514 (2); Terry v. Rodahan, 79 Ga. 278 (4) (5 S. E. 38, 11 Am. St. R. 420); DeVaughn v. McLeroy, 82 Ga. 687 (4), 703 (10 S. E. 211); Bentley v. McCall, 119 Ga. 530 (2) (46 S. E. 645); Campbell v. Sims, 161 Ga. 517 (5), 521 (131 S. E. 483). The plaintiffs attached to their petition a paper which they alleged was a *171substantial copy of the alleged lost deed on which they based their claim to the land in controversy. This averment also could be proved by circumstantial evidence, and it was so proved sufficiently to withstand a nonsuit.

Rehearing denied.


All the Justices concur.